Exhibit 99.1 SYSTEMAX REPORTS FOURTH QUARTER AND FULL YEAR 2 Consolidated Sales Up 3% for the Full Year, Driven by B2B Channels Gross and Operating Margins Improved for the Quarter and Full Year – EPS up 18% for the Quarter and up 30% for the Full Year PORT WASHINGTON, NY, February 28, 2012 – Systemax Inc. (NYSE: SYX) today announced financial results for the fourth quarter and full year ended December 31, 2011. Performance Summary (U.S. dollars in millions, except per share data) Highlights Quarter Ended December 31, Year Ended December 31, Sales $ Gross profit $ Gross margin % Operating income $ Operating margin % Diluted earnings per share $ Special (gains) charges, net $ $ $ ) $ Special (gains) charges, net, per diluted share, after tax $ $ $ ) $ Fourth Quarter 2011 Financial Highlights: · Consolidated sales declined 3% to $978.8 million in U.S. dollars.On a constant currency basis, sales declined 2%. · Business to business channel sales grew 9% to $514.0 million in U.S. dollars.On a constant currency basis, sales grew 10%. · Consumer channel sales declined 13% to $464.8 million in U.S. dollars.On a constant currency basis, sales declined 13%. · “Same store” business to business sales grew 7% and same store consumer sales declined 14% on a constant currency basis. · Special charges incurred were approximately $0.6 million on a pre-tax basis, or $0.01 per diluted share after tax, consisting of legal and professional fees, related to the previously disclosed investigation and settlement with a former officer and director. · Operating income increased 4% to $21.0 million. · Diluted earnings per share (EPS) grew 18% to $0.40. Full Year 2011 Financial Highlights: · Consolidated sales grew 3% to a record $3.7 billion in U.S. dollars.On a constant currency basis, sales grew 1%. · Business to business channel sales grew 12% to $2.0 billion in U.S. dollars.On a constant currency basis, sales grew 10%. · Consumer channel sales declined 7% to $1.7 billion in U.S. dollars.On a constant currency basis, sales declined 7%. · The Company recorded special gains, net of legal and professional fees, of $5.6 million on a pre-tax basis, or approximately $0.10 per diluted share after tax, related to the previously disclosed investigation and settlement with a former officer and director. · Operating income grew 17% to $80.5 million. · Diluted EPS grew 30% to $1.47. Richard Leeds, Chairman and Chief Executive Officer, said, “We delivered improved margins for the quarter and the full year as we continue to see some of the initial benefits of our strategic initiatives.Our business-to-business channels had another outstanding quarter and full year, particularly our Industrial Products Group, which grew over 27% in the quarter. In addition, Europe had strong margin gains led by our operations in the U.K. and France. Sales of products through television shopping networks were the largest factor contributing to the consumer sales decline during the quarter.Consumer channel sales were also impacted by our decision to deliver higher profitability and not fully engage in free freight and promotional pricing throughout the holiday selling season.Despite these short-term challenges, we remain optimistic about the long-term prospects of our consumer business as we work to improve performance under the leadership of David Sprosty, our recently appointed Chief Executive of the North American Technology Products Group.” “In the second half of the year we launched a number of initiatives to strengthen our operations and improve our results.There is additional work to be done and this is a key focus area for our management team in the year ahead.To help facilitate these efforts we recently announced changes to our organizational structure with the appointment of Pim Dale as Chief Executive of the European Technology Products Group and the promotion of Bob Dooley to President of Global Industrial.With Pim and Bob joining David, Systemax has experienced and dedicated executives guiding our three largest business units.We believe this is the right management structure to meet the unique needs of each business and execute on our future growth initiatives. Combined with our solid core business model, web-centric focus and integrated multi-channel platform, we are well-positioned to create additional value for our shareholders.” Supplemental Channel Sales (in millions) Channel Quarter Ended December 31, Year Ended December 31, % Business to business1 $ 53
